             Case 2:18-cv-00055-TSZ Document 262 Filed 02/11/21 Page 1 of 20




1                                                                        The Honorable Thomas S. Zilly

2

3

4

5

6
                                 UNITED STATES DISTRICT COURT
7                               WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
8
     BAO XUYEN LE, as Personal Representative of
9    the Estate of TOMMY LE; HOAI “SUNNY” LE;
     and DIEU HO,                                                 No. 2:18-CV-00055-TSZ
10
                                                Plaintiffs,
11                                                                DEFENDANT KING COUNTY’S
                    vs.                                           MOTION FOR SUMMARY
12                                                                JUDGMENT
     REVEREND DR. MARTIN LUTHER KING JR.
13   COUNTY; and KING COUNTY DEPUTY
     SHERIFF CESAR MOLINA,                                        Noted for: March 5, 2021
14
                                              Defendants.
15

16                                    I.      RELIEF REQUESTED

17          With discovery closed and trial approaching, a number of issues must be determined as a

18   matter of law in order to focus these proceedings. Plaintiffs, who have the burden of proof at trial,

19   have failed to establish the factual record necessary to sustain their claims as a matter of law.

20   Plaintiffs’ newly asserted state law claims should be dismissed under Washington’s felony bar

21   statute, RCW 4.24.420. Because this Court dismissed Plaintiffs’ previous state law claims

22   outright, it has yet to rule on the felony bar issue. See Dkt. 148 (Minute Order at 1). Plaintiffs

23   also lack colorable proof of negligence or causation. Moreover, Plaintiffs have failed in their

                                                                         Daniel T. Satterberg, Prosecuting Attorney
                                                                         CIVIL DIVISION, Litigation Section
     DEFENDANT KING COUNTY’S MOTION                                      900 King County Administration Building
     FOR SUMMARY JUDGMENT [18-cv-00055-TSZ] - 1                          500 Fourth Avenue
                                                                         Seattle, Washington 98104
                                                                         (206) 296-0430 Fax (206) 296-8819
             Case 2:18-cv-00055-TSZ Document 262 Filed 02/11/21 Page 2 of 20




1    burden and promise to establish the facts necessary for King County’s Monell liability under a

2    ratification theory. For these reasons and those stated below, the Court should grant summary

3    judgment dismissing Plaintiffs’ state law claims and its 42 U.S.C. § 1983 claim against King

4    County.1

5                                  II.     STATEMENT OF FACTS

6           A.      FACTS MATERIAL TO MOTION

7           On June 13, 2017, just before midnight, King County 911 dispatch received calls from

8    two civilians, Zachry Schwiethale and Kevin Hernandez, who reported that they had each been

9    chased and threatened by a man with a knife, later identified as Tommy Le. Declaration of

10   Daniel L. Kinerk (Kinerk Decl.), Exh. 1; Exh. 2, 10:21-25 – 11:1-3, 24:10-22, 27:23-25, 28:1-17,

11   32:3-5, 33:7-25; Ex. 3; Ex. 4; Ex. 5, 2:6-16; Ex. 6, 36:18-25 – 37:1-8, 42:3-10, 43:15-19, 47:14-

12   25. When police responded a few minutes later, Le appeared on the scene. Kinerk Decl., Exh. 6,

13   57:13-25 – 58:1-14; Exh. 7, p. 4. Deputy Cesar Molina attempted to talk to Le, “Hey, can we

14   talk to you? We want to talk to you.” Kinerk Decl., Ex. 6, 58:15-25 – 59:1. The deputies asked

15   Le to show his hands but he kept walking toward them. Kinerk Decl., Exh. 2, 50:18-23; Exh. 6,

16   59:11-14. Le did not stop nor show his hands. Kinerk Decl., Exh. 2, 50:8-11. Hernandez warned

17   the deputies, “he has a knife, he has a knife.” Kinerk Decl, Exh. 7, p. 4. Deputies Molina and

18   Owens Tased Le. Kinerk Decl, Exh. 2, 50:24-25 – 51:1-9; Ex. 6, 59:22-24, 60:15-19; Exh. 8, p.

19   3-4. But Le continued to advance. Kinerk Decl, Exh. 6, 59:22-24. Ultimately, as Le moved to

20   within 3-5 feet of Deputy Molina and towards Deputy Paul and the civilian witnesses, Deputy

21

22

23
     1
      King County understands that Deputy Molina is also joining in the County’s felony bar
     arguments.
                                                                        Daniel T. Satterberg, Prosecuting Attorney
                                                                        CIVIL DIVISION, Litigation Section
     DEFENDANT KING COUNTY’S MOTION                                     900 King County Administration Building
     FOR SUMMARY JUDGMENT [18-cv-00055-TSZ] - 2                         500 Fourth Avenue
                                                                        Seattle, Washington 98104
                                                                        (206) 296-0430 Fax (206) 296-8819
             Case 2:18-cv-00055-TSZ Document 262 Filed 02/11/21 Page 3 of 20




1    Molina fired his weapon, killing Le. Dkt. 108, p. 16 (Plaintiff’s Opposition to Defendants’

2    Motions for Summary Judgment).

3           Other facts will be discussed below as relevant to the arguments.

4           B.        PROCEDURAL HISTORY

5           Plaintiffs originally asserted four state law claims against King County and Deputy

6    Molina. Dkt. 17. King County and Deputy Molina moved for summary judgment on March 29,

7    2019 and, on April 26, 2019, this Court granted the defendants’ summary judgment motion on

8    the state law claims. Dkts. 78, 148.

9           On May 16, 2019, the court heard oral argument on the question of municipal liability

10   under the Monell standards, among other things. In a subsequent minute order, the court denied

11   summary judgment on the Monell issues due to an unspecified material issue of fact:

12          King County’s motion for summary judgment is otherwise DENIED. Having reviewed
            the entire transcript of the Rule 30(b)(6) deposition of Chief Lisa Mulligan, docket no.
13          175-1, the certification signed by Erin Overbey, Legal Advisor for the King County
            Sheriff’s Office, docket no. 176, and the other materials presented by the parties, and
14          having considered the oral arguments of counsel at the hearing on May 16, 2019, the
            Court CONCLUDES that genuine disputes of material fact preclude summary judgment
15          with respect to whether King County may be held liable pursuant to Monell v. Dep’t of
            Soc. Servs. of N.Y.C., 436 U.S. 658 (1978), and its progeny. See Fed. R. Civ. P. 56(a).
16
     Dkt. 178 at 1.
17
            On December 2, 2019, this Court permitted plaintiffs to reassert a state law negligence
18
     claim due to the Washington Supreme Court’s opinion in Beltran-Serrano v. City of Tacoma,
19
     193 Wn.2d 537, 442 P.3d 608 (2019). Dkt. 221. Plaintiffs subsequently filed their 2nd
20
     Corrected Third Amended Complaint on August 14, 2020 pleading common law negligence
21
     against the defendants for “negligently causing foreseeable harm in the course of Officer
22
     Molina’s law enforcement interaction that caused the death of Tommy Le.” Dkt. 234.
23


                                                                       Daniel T. Satterberg, Prosecuting Attorney
                                                                       CIVIL DIVISION, Litigation Section
     DEFENDANT KING COUNTY’S MOTION                                    900 King County Administration Building
     FOR SUMMARY JUDGMENT [18-cv-00055-TSZ] - 3                        500 Fourth Avenue
                                                                       Seattle, Washington 98104
                                                                       (206) 296-0430 Fax (206) 296-8819
             Case 2:18-cv-00055-TSZ Document 262 Filed 02/11/21 Page 4 of 20




1                                     III. STATEMENT OF ISSUE

2           1. Should plaintiffs’ state law claim against King County be dismissed under
               vicarious liability principles when their claims against Deputy Molina and other
3              deputies are barred by RCW 4.24.420 and all of the deputies were acting
               within the course and scope of their employment?
4
            2. Should plaintiffs’ state law claim against King County be dismissed when plaintiffs
5              have failed to prove negligence and causation due to negligence by deputies that
               caused Le’s death?
6
            3. Should plaintiffs’ §1983 claims against King County be dismissed when the evidence
7              demonstrates that no elected Sheriff ratified Deputy Molina’s actions?

8
                                    IV. EVIDENCE RELIED UPON
9
            King County’s Motion for Summary Judgment is based on the following evidence:
10
            1. Declaration of Daniel L. Kinerk, with exhibits;
11
            2. Declaration of Mitzi Johanknecht, with exhibit; and
12
            3. The pleadings on file with this Court.
13

14                                V. AUTHORITY AND ARGUMENT

15          Summary judgment is appropriate when, viewing the facts in the light most favorable to

16   the nonmoving party, there is no genuine issue of material fact which would preclude summary

17   judgment as a matter of law. Fed. R. Civ. P. 56. Once the moving party has satisfied its burden,

18   it is entitled to summary judgment if the non-moving party fails to present, by affidavits,

19   depositions, answers to interrogatories, or admissions on file, “specific facts showing that there is

20   a genuine issue for trial.” Celotex Corp. v. Cotrett, 477 U.S. 317, 324,106 S. Ct. 2548, 91

21   L.Ed.2d 265 (1986). “The mere existence of a scintilla of evidence in support of the non-moving

22   party's position is not sufficient.” Triton Energy Corp. v. Square D Co., 68 F.3d 1216, 1221 (9th

23   Cir.1995). Factual disputes whose resolution would not affect the outcome of the suit are


                                                                         Daniel T. Satterberg, Prosecuting Attorney
                                                                         CIVIL DIVISION, Litigation Section
     DEFENDANT KING COUNTY’S MOTION                                      900 King County Administration Building
     FOR SUMMARY JUDGMENT [18-cv-00055-TSZ] - 4                          500 Fourth Avenue
                                                                         Seattle, Washington 98104
                                                                         (206) 296-0430 Fax (206) 296-8819
              Case 2:18-cv-00055-TSZ Document 262 Filed 02/11/21 Page 5 of 20




1    irrelevant to the consideration of a motion for summary judgment. Anderson v. Liberty Lobby,

2    Inc., 477 U.S. 242, 248, 106 S. Ct. 2505, 91 L.Ed.2d 202 (1986). In other words, “summary

3    judgment should be granted where the nonmoving party fails to offer evidence from which a

4    reasonable [fact finder] could return a [decision] in its favor.” Triton Energy, 68 F.3d at 1220.

5            A. PLAINTIFFS’ STATE LAW CLAIM OF NEGLIGENCE AGAINST KING
                COUNTY MUST BE DISMISSED PURSUANT TO RCW 4.24.420 BECAUSE
6               LE WAS IN THE COURSE OF COMMITTING MULTIPLE FELONIES AT
                THE TIME HE WAS SHOT.
7
             Plaintiffs’ state law claim of common law negligence against King County should be
8
     dismissed pursuant to RCW 4.24.420 because Le was in the course of committing multiple
9
     felonies at the time he was shot and his commission of those felonies was the proximate cause of
10
     his death. Because Deputy Molina and the other deputies were acting in the course and scope of
11
     their employment at the time of their use of force, their statutory immunity pursuant to RCW
12
     4.24.420 extends to defendant King County under vicarious liability principles.
13
             Known as the felony bar statute, RCW 4.24.420 provides a complete defense to liability
14
     against all state law claims:
15
             It is a complete defense to any action for damages for personal injury or wrongful death
16           that the person injured or killed was engaged in the commission of a felony at the time of
             the occurrence causing the injury or death and the felony was a proximate cause of the
17           injury or death.

18          The Legislature’s intent in enacting the felony bar statute was to enact tort reform in an

19   environment where counties were faced with increased exposure to lawsuits, resulting in higher

20   taxes to its citizens:

21           The purpose of this chapter is to enact further reforms in order to create a more equitable
             distribution of the cost and risk of injury and increase the availability and affordability of
22           insurance. . . . The legislature finds that counties, cities, and other governmental entities
             are faced with increased exposure to lawsuits and awards and dramatic increases in the
23           cost of insurance coverage. These escalating costs ultimately affect the public through


                                                                           Daniel T. Satterberg, Prosecuting Attorney
                                                                           CIVIL DIVISION, Litigation Section
     DEFENDANT KING COUNTY’S MOTION                                        900 King County Administration Building
     FOR SUMMARY JUDGMENT [18-cv-00055-TSZ] - 5                            500 Fourth Avenue
                                                                           Seattle, Washington 98104
                                                                           (206) 296-0430 Fax (206) 296-8819
             Case 2:18-cv-00055-TSZ Document 262 Filed 02/11/21 Page 6 of 20




1           high taxes, loss of essential services, and loss of the protection provided by adequate
            insurance.
2
     1986 WA Laws, ch. 305, §100. The commission of a felony constitutes an absolute bar to
3
     liability for state law causes of action. See Estate of Lee ex rel. Lee v. City of Spokane, 101 Wn.
4
     App. 158, 178, 2 P.3d 979 (2000) (dismissing action).
5
            Under the facts of this case, King County Deputies were called to the scene because Le
6
     was in the course of committing multiple felonies. The reports of Le’s actions toward his
7
     neighbors constituted felony assault. Washington law recognizes three definitions of assault:
8
            (1) an unlawful touching (actual battery); (2) an attempt with unlawful force to inflict
9               bodily injury upon another, tending but failing to accomplish it (attempted battery);
                and (3) putting another in apprehension of harm.
10
     State v. Elmi, 166 Wn.2d 209, 215, 207 P.3d 439 (2009). A person commits the crime of assault
11
     in the second degree when he “assaults another with a deadly weapon.” RCW 9A.36.021(1)(c).
12
     A person commits the crime of assault in the third degree when he “assaults a law enforcement
13
     officer or other employee of a law enforcement agency who was performing his or her official
14
     duties at the time of the assault.” RCW 9A.36.031(1)(g).
15
            When the deputies arrived on the scene, Le had already assaulted Schwiethale and
16
     Hernandez with a knife or screwdriver by putting each of them in reasonable apprehension of
17
     harm. Indeed, Hernandez was so fearful of Le’s actions that he fired his gun. When Le
18
     approached the intersection shortly after deputies had arrived and were interviewing the civilian
19
     witnesses, Le was continuing his ongoing assault against Schwiethale and Hernandez by
20
     “walking aggressively” toward them, and not responding to police commands to stop. At the
21
     same time, Le’s movements toward the deputies and the civilians behind them further escalated
22
     the scene. The report by Hernandez, warning deputies, “he has a knife, he has a knife” (Kinerk
23
     Decl, Exh. 7, p. 4), demonstrates continued and reasonable apprehension of harm. Some on the
                                                                         Daniel T. Satterberg, Prosecuting Attorney
                                                                         CIVIL DIVISION, Litigation Section
     DEFENDANT KING COUNTY’S MOTION                                      900 King County Administration Building
     FOR SUMMARY JUDGMENT [18-cv-00055-TSZ] - 6                          500 Fourth Avenue
                                                                         Seattle, Washington 98104
                                                                         (206) 296-0430 Fax (206) 296-8819
             Case 2:18-cv-00055-TSZ Document 262 Filed 02/11/21 Page 7 of 20




1    scene reported seeing an object in Le’s clenched hand. Le responded to neither commands nor

2    Taser. Deputy Molina was sufficiently concerned about his own safety and the safety of others

3    that he fired his service weapon, thereby killing Mr. Le.

4           Although it turns out that Le was not actually holding a weapon, it is reasonable to infer

5    his intent to “create reasonable apprehension” in others by the way he acted. When Le

6    threatened Schwiethale and Hernandez with a knife or screwdriver and came at Deputies Molina,

7    Owens and Paul with an apparent object in his hands, hands clenched as though holding a

8    weapon, there is no genuine issue of material fact as to whether he intended to create a

9    reasonable apprehension of harm to others. Unlike Davis v. King County, 2021 WL 321659, ___

10   Wn. App. 2d ____ (2021), there is no evidence to refute this inference of assault. Le was not

11   struggling with any mental health or suicidal ideation issues. Dkt. 133, Ex. B, p. 5. The more

12   likely explanation is Le was under the influence of LSD. Dkt. 133, Ex. B, p. 5. In the present

13   case, viewing the facts in the light most favorable to plaintiffs, at the time Le was shot, he was

14   assaulting Zachry Schwiethale and Kevin Hernandez, as well as Deputies Molina, Owens, and

15   Paul, by putting them in apprehension of harm – one of the legal definitions of assault. For

16   Schwiethale and Hernandez, because Le had a knife or other sharp object, it was assault in the

17   second degree (assault with a deadly weapon). For Deputies Molina and Owens, because they

18   were law enforcement officers, it was assault in the third degree. All of the crimes being

19   committed by Le were felonies.

20          But for Le’s actions of assaulting the civilians and the deputies, he would not have been

21   shot. Therefore, his felony assaults were the proximate cause of him getting shot.

22          The language of RCW 4.24.420 is clear: if a person is committing a felony then they

23   cannot later seek civil damages under state law. As a result, this Court should dismiss plaintiffs’


                                                                          Daniel T. Satterberg, Prosecuting Attorney
                                                                          CIVIL DIVISION, Litigation Section
     DEFENDANT KING COUNTY’S MOTION                                       900 King County Administration Building
     FOR SUMMARY JUDGMENT [18-cv-00055-TSZ] - 7                           500 Fourth Avenue
                                                                          Seattle, Washington 98104
                                                                          (206) 296-0430 Fax (206) 296-8819
             Case 2:18-cv-00055-TSZ Document 262 Filed 02/11/21 Page 8 of 20




1    state law claim of negligence because Le was committing felonies at the time he was shot and

2    the commission of those felonies was the proximate cause of his death.

3           B. PLAINTIFFS’ STATE LAW CLAIM OF NEGLIGENCE SHOULD BE
               DISMISSED.
4
            Plaintiffs’ negligence claim should be dismissed because they have not alleged
5
     negligence by King County deputies that directly led to Le’s death. In the present case, King
6
     County deputies were responding to an emergent situation in which Le had assaulted civilians
7
     and continued his assaultive behavior by moving aggressively toward deputies and civilians.
8
     Unlike recent cases in which deputies voluntarily engaged in actions, such as a search warrant or
9
     surveillance to arrest a suspect, the King County deputies in this case were forced to respond in
10
     just 105 seconds to Le, who would not stop and appeared armed with a weapon. Furthermore,
11
     plaintiffs have failed to show that had deputies acted differently, that the outcome would have
12
     been any different.
13
            To “prevail on a negligence claim, a plaintiff ‘must show (1) the existence of a duty to
14
     plaintiff, (2) a breach of that duty, (3) a resulting injury, and (4) the breach as the proximate
15
     cause of the injury.” Mancini v. City of Tacoma, 2021 WL 279715, ___ P.3d ____ , ¶ 32
16
     (1/28/21)(quoting Ehrhart v. King County, 195 Wn.2d 388, 396, 460 P.3d 612 (2020)). In the
17
     context of law enforcement, the common law duty “encompasses the duty to refrain from directly
18
     causing harm to another through affirmative acts of misfeasance.” Beltran-Serrano v. City of
19
     Tacoma, 193 Wn.2d 537, 550, 442 P.3d 608 (2019).
20
            If an officer does act, “the officer has a duty to act with reasonable care.” Id. at 551
21
     (citing Coffel v. Clallam County, 47 Wn. App. 397, 735 P.2d 686 (1987). In Beltran-Serrano, an
22
     officer encountered a mentally ill homeless man and the “simple social contact” escalated to use
23
     of deadly force. Beltran-Serrano, 193 Wn.2d at 540. The court held that because the officer had
                                                                           Daniel T. Satterberg, Prosecuting Attorney
                                                                           CIVIL DIVISION, Litigation Section
     DEFENDANT KING COUNTY’S MOTION                                        900 King County Administration Building
     FOR SUMMARY JUDGMENT [18-cv-00055-TSZ] - 8                            500 Fourth Avenue
                                                                           Seattle, Washington 98104
                                                                           (206) 296-0430 Fax (206) 296-8819
               Case 2:18-cv-00055-TSZ Document 262 Filed 02/11/21 Page 9 of 20




1    direct contact with Beltran-Serrano and the officer’s affirmative actions led to the deadly force,

2    that Beltran-Serrano’s claims of negligence could survive a summary judgment motion. Id. at

3    551-52.

4           In Mancini, supra, the police served a search warrant at the wrong apartment based on

5    misinformation from a confidential informant. Mancini, 2021 WL 279715, at ¶ 3-10. The

6    Washington Supreme Court held that police executing a search warrant owe the same duty of

7    reasonable care that they owe when discharging other duties. Id. at ¶ 35. In Mancini, plaintiff

8    alleged that the police actions leading up to the search warrant fell below a reasonable standard

9    of care because the police failed to conduct surveillance at the apartment and do a controlled

10   buy, which were steps usually taken to ensure they had the correct apartment before executing a

11   search warrant. Id. at ¶ 5. In support of their holding, the Mancini court cited numerous cases in

12   which the police acted negligently in carrying out their duties: failure to release the wrong

13   suspect, negligent emergency response, negligent high-speed chase in pursuit of suspect.

14   Mancini, n.8.

15          Beltran-Serrano, Mancini, and the duty of care cases cited within those opinions involve

16   alleged negligence in affirmative acts by police carrying out their duties that led to injury to a

17   plaintiff. In Beltran-Serrano, the police officer approached a homeless man sitting on the street,

18   not committing any crime. In Mancini, the police served a search warrant in the home of an

19   innocent person. In both cases, the police were able to control the timing of their actions and

20   when to act.

21          Similarly, in a recent decision by this Court, Briscoe v. City of Seattle, 2020 WL 5203588

22   (W.D. Wash. Sept 1, 2020), police were conducting a surveillance operation at a residence. Id.

23   at ¶ 2. Police observed a convicted felon, Che Taylor, enter the house. Id. Police observed a

                                                                          Daniel T. Satterberg, Prosecuting Attorney
                                                                          CIVIL DIVISION, Litigation Section
     DEFENDANT KING COUNTY’S MOTION                                       900 King County Administration Building
     FOR SUMMARY JUDGMENT [18-cv-00055-TSZ] - 9                           500 Fourth Avenue
                                                                          Seattle, Washington 98104
                                                                          (206) 296-0430 Fax (206) 296-8819
             Case 2:18-cv-00055-TSZ Document 262 Filed 02/11/21 Page 10 of 20




1    black handgun in a holster on Taylor’s right hip. Id. A decision was made to arrest Taylor when

2    he came out of the house. Id. However, when Taylor exited, police lost sight of him and he was

3    able to leave. Id. Sometime later, while police were still at the location, a car arrived back at the

4    house and Taylor exited the car. Id. Police then moved in to arrest Taylor and Taylor was shot

5    and killed when, according to the officers, Taylor did not show his hands and appeared to be

6    going for a weapon. Id. at ¶ 2-3.

7            In denying a motion for summary judgment on the negligence claims in Briscoe, this

8    Court noted that “a plaintiff may not base a claim of negligence on an intentional act, like the use

9    of excessive force, but may sue for negligent acts leading up to the ultimate use of force.” Id. at

10   n. 15 (citing Beltran-Serrano, supra). This Court then listed the deficiencies alleged by plaintiff

11   in the police department’s “handling of matter immediately before Taylor was shot.” Id.

12           In the present case, unlike Beltran-Serrano, Mancini, and Briscoe, the police were

13   responding to an emergent situation where a violent crime had been and was still being

14   committed. The police were not able to prepare or set up their response because an armed man

15   had assaulted citizens and was refusing to stop and was aggressively approaching the police and

16   civilians. The entire encounter with police lasted 105 seconds.

17           No court has directly addressed the standard of care for police use of deadly force, but it

18   is set out and defined in statute. RCW 9A.16.040 governs the use of deadly force by police in

19   this type of situation:

20           (1) Homicide or the use of deadly force is justifiable in the following cases:

21                                                    ...

22           (c) When necessarily used by a peace officer meeting the good faith standard of this
             section or person acting under the officer's command and in the officer's aid:
23           (i) To arrest or apprehend a person who the officer reasonably believes has committed,
             has attempted to commit, is committing, or is attempting to commit a felony;
                                                                          Daniel T. Satterberg, Prosecuting Attorney
                                                                          CIVIL DIVISION, Litigation Section
     DEFENDANT KING COUNTY’S MOTION                                       900 King County Administration Building
     FOR SUMMARY JUDGMENT [18-cv-00055-TSZ] - 10                          500 Fourth Avenue
                                                                          Seattle, Washington 98104
                                                                          (206) 296-0430 Fax (206) 296-8819
             Case 2:18-cv-00055-TSZ Document 262 Filed 02/11/21 Page 11 of 20




1

2    RCW 9A.16.040(1)(c). By this statute, the “necessarily used” duty of care owed by police is

3    expressly modified by the “good faith standard” in subsection (4) of the same statute:

4    (4) A peace officer shall not be held criminally liable for using deadly force in good faith, where

5    “good faith” is an objective standard which shall consider all the facts, circumstances, and

6    information known to the officer at the time to determine whether a similarly situated reasonable

7    officer would have believed that the use of deadly force was necessary to prevent death or

8    serious physical harm to the officer or another individual. RCW 9A.16.040(4)(emphasis added).

9           Thus, in order for plaintiffs’ negligence claims to proceed, they must allege deficiencies

10   in how the police handled the situation immediately before Le was shot applying the standard as

11   set forth by RCW 9A.16.040. In other words, deficiencies in the 105 seconds deputies had to

12   deal with Le advancing on them and the civilians with what they believed was a weapon in his

13   clenched fists. The deputies asked Le to stop, show his hands, and drop his weapon, and he

14   ignored them. Deputies Owens and Molina then Tased Le and Le continued to move

15   aggressively toward them and the civilians. At that point, Le was shot. Under all the facts,

16   circumstances, and information known to these officers, plaintiffs have presented no proof that

17   officers violated the “good faith” standard of care in using deadly force, which necessarily

18   causes their negligence claim to fail as a matter of law.

19          The deficiencies alleged in Briscoe, that this Court held were enough to allow the

20   negligence claims to proceed to trial, simply did not exist in this situation where police were

21   responding to a rapidly unfolding situation with an armed man advancing on them. Moreover,

22   Briscoe does not indicate that the statutory standard of care in deadly force cases was brought to

23


                                                                         Daniel T. Satterberg, Prosecuting Attorney
                                                                         CIVIL DIVISION, Litigation Section
     DEFENDANT KING COUNTY’S MOTION                                      900 King County Administration Building
     FOR SUMMARY JUDGMENT [18-cv-00055-TSZ] - 11                         500 Fourth Avenue
                                                                         Seattle, Washington 98104
                                                                         (206) 296-0430 Fax (206) 296-8819
             Case 2:18-cv-00055-TSZ Document 262 Filed 02/11/21 Page 12 of 20




1    the court’s attention. Absent proof under the statutory standard, Plaintiffs have failed to allege

2    negligence that can proceed to trial.

3           Furthermore, not only do plaintiffs have to allege viable claims of negligence, but they

4    have to establish cause - that “but for” the alleged negligence, the injury would not have

5    occurred. In the present case, plaintiffs have failed to establish that any different actions by the

6    police would have resulted in a different outcome. For example, plaintiffs have no evidence that

7    if the deputies had talked more softly to Le that he would have stopped his advance or complied

8    with the deputies’ directions. Plaintiffs also have not established that if Deputy Molina had used

9    force other than a gun, that Le would have stopped and not been killed, or that the deputies had

10   an obligation to risk bodily injury by going “hands on” with Le after being warned of a knife.

11   Only a few minutes earlier, Le had been undeterred when Kevin Hernandez had fired a gun at his

12   feet, continuing to chase Hernandez into his home. There is no evidence to support that “but for”

13   the actions of the deputies that Le would not have been shot.

14          Plaintiffs have failed to establish a genuine issue of fact regarding negligence to allow the

15   claim to proceed to trial and this Court should dismiss plaintiff’s state law negligence claim. On

16   all of these matters, plaintiffs have the burden of proof and must present that proof to avoid

17   summary judgment.

18          C.      PLAINTIFFS’ RATIFICATION THEORY FAILS BECAUSE NO
                    ELECTED SHERIFF EVER APPROVED THE FINDINGS OF THE USE
19                  OF FORCE BOARD.

20          Although this court denied a prior summary judgment motion on King County’s Monell

21   liability based on unspecified material issues of fact, recent developments in case law and the

22   completion of discovery merit judgment as a matter of law on this issue. Rather than waste

23   valuable trial time presenting testimony, a liability theory that should be dismissed through a


                                                                          Daniel T. Satterberg, Prosecuting Attorney
                                                                          CIVIL DIVISION, Litigation Section
     DEFENDANT KING COUNTY’S MOTION                                       900 King County Administration Building
     FOR SUMMARY JUDGMENT [18-cv-00055-TSZ] - 12                          500 Fourth Avenue
                                                                          Seattle, Washington 98104
                                                                          (206) 296-0430 Fax (206) 296-8819
             Case 2:18-cv-00055-TSZ Document 262 Filed 02/11/21 Page 13 of 20




1    half-time motion, King County respectfully requests a ruling dismissing plaintiffs’ Monell claims

2    under Rule 56 because there are currently no material issues of fact and dismissal of this claim is

3    appropriate as a matter of law. A second summary judgment motion brought “months later” and

4    “prior to the dispositive motions deadline . . . is timely and is properly filed under this district’s

5    local rules.” Jinni Tech Ltd. v. Red.com, Inc., C17-0217JLR, 2020 WL 5095458, at *3 (W.D.

6    Wash. Aug. 28, 2020).

7            In response to King County’s previous Monell motion, plaintiffs indicated that their

8    Monell claims were predicated on a ratification theory because Deputy Molina’s actions were

9    supposedly “ratified” by the King County Sheriff. Dkt. 108 (Pls’s Opposition at 71-74).

10   Plaintiffs made no effort to present actual evidence of the elected Sheriff’s approval, claiming

11   instead that “[t]he Sheriff has therefore given final approval as required by GOM 6.03.030(1) by

12   default.” Id. at 73 (emphasis added). Although it was Plaintiffs’ burden to present affirmative

13   evidence of ratification, there was no evidence in the record when this court denied summary

14   judgment affirmatively demonstrating that either former Sheriff John Urquhart or Sheriff

15   Johanknecht ratified anything.2 Plaintiffs have made no further effort to develop evidence that

16   would satisfy their burden of proof to demonstrate ratification at trial. The statements of former

17   Sheriff Urquhart, along with the Declaration of Sheriff Johanknecht, exceeds King County’s

18   summary judgment burden by showing that no elected Sheriff ratified Deputy Molina’s actions

19   or approved the Board’s findings.

20           In the recent case of Estate of Wangsheng Leng by & through Liping Yang v. City of

21   Issaquah, C19-490 TSZ, 2020 WL 7398749, at *5 (W.D. Wash. Dec. 17, 2020), this Court

22

23
     2
      At the court’s request, King County provided factual responses to three questions posed by the
     court. Dkt. 176. These responses do not state whether the Sheriff concurred or did not concur
     with the Use of Force Board (“Board”) findings. Id.
                                                                            Daniel T. Satterberg, Prosecuting Attorney
                                                                            CIVIL DIVISION, Litigation Section
     DEFENDANT KING COUNTY’S MOTION                                         900 King County Administration Building
     FOR SUMMARY JUDGMENT [18-cv-00055-TSZ] - 13                            500 Fourth Avenue
                                                                            Seattle, Washington 98104
                                                                            (206) 296-0430 Fax (206) 296-8819
                Case 2:18-cv-00055-TSZ Document 262 Filed 02/11/21 Page 14 of 20




1    focused the inquiry necessary for a successful ratification claim. In order to satisfy Monell, the

2    evidence must demonstrate a “conscious, affirmative choice” to approve the officer’s conduct:

3           In the absence of a ‘conscious, affirmative choice’ to approve Lucht's and Whittom's
            actions on the part of the IPD and/or the City of Issaquah, plaintiff cannot establish
4           ratification. See Johnson v. Shasta County, 83 F. Supp. 3d 918, 933 (E.D. Cal. 2015)
            (quoting Gillette v. Delmore, 979 F.2d 1342, 1347 (9th Cir. 1992)); see also Christie v.
5           Iopa, 176 F.3d 1231, 1239 (9th Cir. 1999) (“a policymaker's mere refusal to overrule a
            subordinate's completed act does not constitute approval”).
6
     Id. at *6. There was no ratification in Leng as a matter of law because the municipality had not
7
     “officially exonerated” either officer. Id. Plaintiffs’ claims of ratification “by default” fall far
8
     short of this “conscious, affirmative choice” standard and therefore fail as a matter of law.
9
            As in Leng, there is no evidence that the official policy maker for the King County
10
     Sheriff’s Office (“KCSO”), which was the elected Sheriff, formally approved Deputy Molina’s
11
     actions.3 Certainly, plaintiffs admit that former Sheriff Urquhart did nothing to ratify Deputy
12
     Molina’s actions. Dkt.108 (Pls’ Ops. at 72). Plaintiffs claim that Sheriff Urquhart stated that it
13
     was not necessary for Deputy Molina to shoot Tommy, and that he should have ”wrestled Tommy
14
     to the ground and taken the plastic pen from his hand.” Id. These statements, submitted by
15
     Plaintiff, actually defeat their own ratification claim. At the time of the incident, Sheriff
16
     Urquhart was the official policymaker and he apparently did not approve of Deputy Molina’s
17
     actions.
18
            Sheriff Johanknecht, who was the final policy maker by the time the Use of Force
19
     Review Board (“Board”) issued its findings, took no action to ratify the Board’s decisions or
20
     Deputy Molina’s actions; she made no “conscious, affirmative choice.” Sheriff Johanknecht
21

22
     3
       The adoption of various amendments to the King County Charter in November 2020 alter the
23   status of the elected Sheriff as the final policy maker for KCSO. Charter Amendment 5 makes
     the Sheriff an appointed position and Charter Amendment 6 allows the County Council to
     determine the duties of the Sheriff by ordinance.
                                                                           Daniel T. Satterberg, Prosecuting Attorney
                                                                           CIVIL DIVISION, Litigation Section
     DEFENDANT KING COUNTY’S MOTION                                        900 King County Administration Building
     FOR SUMMARY JUDGMENT [18-cv-00055-TSZ] - 14                           500 Fourth Avenue
                                                                           Seattle, Washington 98104
                                                                           (206) 296-0430 Fax (206) 296-8819
             Case 2:18-cv-00055-TSZ Document 262 Filed 02/11/21 Page 15 of 20




1    points out that she was aware of the Board’s decision and “reviewed” the memorandum, but took

2    no further actions except to inform deputies in the Sheriff’s of the Board’s findings.

3    (Johanknecht Decl. at 7). Although the Sheriff had the option of either signing the Board’s

4    memorandum or sending it back for further review, the Sheriff “did not do either of these things

5    with the Use of Force Review Board memorandum in the Tommy Le incident.” Id. at 9. Thus,

6    the Sheriff never formally signed off, approved, or ratified the Use of Force Review Board

7    memorandum reviewing the Le shooting.

8           In the face of this affirmative evidence, Plaintiffs’ claim of “ratification by default” fails

9    as a matter of law. In the Christie decision cited in Leng, the Ninth Circuit pointed out that a

10   plaintiff claiming ratification “must prove that the ‘authorized policymakers approve[d] a

11   subordinate's decision and the basis for it.’” Christie, 176 F.3d at 1239 (quoting City of St.

12   Louis v. Praprotnik, 485 U.S. 112, 127 (1988) (plurality)). Sheriff Johanknect’s actions in

13   neither approving or disapproving of the Board’s findings does not constitute ratification

14   because “it is well-settled that a policymaker's mere refusal to overrule a subordinate's completed

15   act does not constitute approval.” Id. See also Weisbuch v. County of Los Angeles, 119 F.3d 778,

16   781 (9th Cir.1997) (“To hold cities liable under section 1983 whenever policymakers fail to

17   overrule the unconstitutional discretionary acts of subordinates would simply

18   smuggle respondeat superior liability into section 1983.”). In short, ratification cannot occur

19   “by default,” but requires evidence that the policymaker “made a deliberate choice to endorse”

20   the subordinate employee's actions. Gillette v. Delmore, 979 F.2d 1342, 1348 (9th Cir. 1992).

21   See also Dixon v. Pinal Cty., CV-10-325-PHX-DGC, 2011 WL 2669245, at *2 (D. Ariz. July 7,

22   2011) (A Defendants' inaction, standing alone, is not enough to create a triable ratification issue).

23


                                                                          Daniel T. Satterberg, Prosecuting Attorney
                                                                          CIVIL DIVISION, Litigation Section
     DEFENDANT KING COUNTY’S MOTION                                       900 King County Administration Building
     FOR SUMMARY JUDGMENT [18-cv-00055-TSZ] - 15                          500 Fourth Avenue
                                                                          Seattle, Washington 98104
                                                                          (206) 296-0430 Fax (206) 296-8819
             Case 2:18-cv-00055-TSZ Document 262 Filed 02/11/21 Page 16 of 20




1            Further, plaintiffs’ Monell claims fail because they have no evidence demonstrating that

2    any alleged ratification caused Deputy Molina to shoot Mr. Le. Municipal liability exists only

3    where “the harm was caused in the implementation of ‘official municipal policy.’” Lozman v.

4    City of Riviera Beach, Fla., 138 S. Ct. 1945, 1951, 201 L. Ed. 2d 342 (2018). Ratification is a

5    way to prove the existence of an official policy, but causation still must be present for a

6    successful §1983 claim. See Castro v. Cty. of Los Angeles, 833 F.3d 1060, 1075 (9th Cir. 2016)

7    (Pointing out the need for “a direct causal link between a municipal policy or custom and the

8    alleged constitutional deprivation.”); Waters v. Madson, 921 F.3d 725, 743 (8th Cir. 2019)

9    (“There must be a causal connection between the municipal policy or custom and the alleged

10   constitutional violation in order to state a valid claim under § 1983.”).

11          In some limited circumstances, after-the-fact ratification provides a direct causal link to

12   the earlier actions of a municipal employee because it continues an ongoing constitutional

13   violation. For example, if a school superintendent fires a teacher for unconstitutional reasons

14   and then the school board approves the firing with knowledge of the superintendent’s improper

15   purpose, it both “ratifies” the firing and perpetuates the constitutional harm through its own

16   actions. A causal link between the ratification and the official school board action exists in this

17   circumstance. See Praprotnik, 485 U.S. at 127, (“[W]hen a subordinate's decision is subject to

18   review by the municipality's authorized policymakers, they have retained the authority to

19   measure the official's conduct for conformance with their policies. If the authorized

20   policymakers approve a subordinate's decision and the basis for it, their ratification would be

21   chargeable to the municipality because their decision is final.”). Ratification also overcomes

22   causation problems when the after-the-fact ratification is evidence of the policies that constrained

23


                                                                          Daniel T. Satterberg, Prosecuting Attorney
                                                                          CIVIL DIVISION, Litigation Section
     DEFENDANT KING COUNTY’S MOTION                                       900 King County Administration Building
     FOR SUMMARY JUDGMENT [18-cv-00055-TSZ] - 16                          500 Fourth Avenue
                                                                          Seattle, Washington 98104
                                                                          (206) 296-0430 Fax (206) 296-8819
             Case 2:18-cv-00055-TSZ Document 262 Filed 02/11/21 Page 17 of 20




1    the municipal employee to take an unconstitutional action. Id. But neither circumstance exists in

2    this case.

3            With an alleged excessive force incident, no causal link can exist between any single

4    instance of ratification (or nonratification) and the shooting of Mr. Le. Unlike a school board

5    whose actions can resolve an unconstitutional firing, the Sheriff has absolutely no power to undo

6    the Le shooting, which by itself, completely precludes the causal connection necessary for a

7    viable § 1983 cause of action. Similarly, there is nothing about an after-the-fact approval that

8    evidences a policy that might have constrained Deputy Molina toward the single choice to shoot

9    Mr. Le despite other options. Unlike ministerial municipal employees who might be constrained

10   by official policy, later ratified, to take an unconstitutional action, the options open to a deputy in

11   a use of force incident are myriad. Any after-the-fact approval by the Sheriff does not constrain

12   a deputy’s choice of discretionary actions, but merely approves one possible course of conduct

13   out of nearly infinite possibilities.

14           Even if an elected Sheriff had ratified Deputy Molina’s actions through approval of the

15   Board’s findings (which the evidence fails to support), causation for a legally sufficient §1983

16   claim cannot rest on this single incident. An “after-the-fact approval of the investigation” did not

17   cause Le’s death, and “a contrary holding ‘would effectively make the [sheriff's office] liable on

18   the basis of respondeat superior, which is specifically prohibited by Monell.’” Pineda v.

19   Hamilton Cty., Ohio, 977 F.3d 483, 496 (6th Cir. 2020) (citation omitted). See also Waters v.

20   Madson, 921 F.3d 725, 743 (8th Cir. 2019) (“Chief Wise's after-the-fact determination [as

21   official policy maker] did not cause the alleged violations of Appellants’ constitutional rights and

22   that Appellants, therefore, cannot premise a Monell claim on Chief Wise's actions.”).

23


                                                                           Daniel T. Satterberg, Prosecuting Attorney
                                                                           CIVIL DIVISION, Litigation Section
     DEFENDANT KING COUNTY’S MOTION                                        900 King County Administration Building
     FOR SUMMARY JUDGMENT [18-cv-00055-TSZ] - 17                           500 Fourth Avenue
                                                                           Seattle, Washington 98104
                                                                           (206) 296-0430 Fax (206) 296-8819
             Case 2:18-cv-00055-TSZ Document 262 Filed 02/11/21 Page 18 of 20




1           Finally, Plaintiffs cannot satisfy Monell by claiming inadequacies in the Board’s Le

2    investigation alone without proving other prior instances of so-called “sham investigations.”

3    Plaintiffs have abandoned any “pattern and practice claim” (see Dkt. 108 Pls’s Opp. at 71), but

4    “an allegation of a single failure to investigate a single plaintiff's claim does not

5    suffice.” Pineda v. Hamilton Cty., Ohio, 977 F.3d 483, 495 (6th Cir. 2020). As the Sixth

6    Circuit explains, the requirement for proof of multiple failures to investigate follows from

7    §1983’s causation element:

8                   This requirement (that there be multiple failures to investigate) also follows
            from § 1983’s causation element. To protect against respondeat superior liability, the
9           Supreme Court has held that § 1983 imposes a “rigorous” causation standard where, as
            here, a plaintiff seeks to hold a local entity liable for its employee's actions. Brown, 520
10          U.S. at 405, 117 S.Ct. 1382. A plaintiff must show that the entity's unconstitutional
            custom—not just the employee's unconstitutional action—caused the plaintiff's
11          injury. Id. at 404, 117 S.Ct. 1382. In this case's context, there must be a “link between”
            the local entity's failure to investigate and the plaintiff's injury. Meirs, 821 Fed.Appx. at
12          453; see Smith v. City of Troy, 874 F.3d 938, 947 (6th Cir. 2017). And an entity's failure
            to investigate the plaintiff's specific claim will, by definition, come after the employee's
13          action that caused the injury about which the plaintiff complains. Because the injury
            will have already occurred by the time of the specific investigation, “there can be no
14          causation” from that single failure to investigate. David, 706 F. App'x at 853. As the
            Eleventh Circuit noted, “a single failure to investigate an incident cannot have caused that
15          incident.” Salvato v. Miley, 790 F.3d 1286, 1297 (11th Cir. 2015); cf. Ellis ex rel.
            Pendergrass v Cleveland Mun. Sch. Dist., 455 F.3d 690, 701 n.5 (6th Cir. 2006). A series
16          of investigative failures before the plaintiff's injury, by contrast, might at least suggest
            that the local entity's custom led to the employee's harmful action in the plaintiff's own
17          case. See Brown, 520 U.S. at 407, 117 S.Ct. 1382.

18   Id. at 495 (emphasis added). Because there was no ratification by the elected Sheriff and

19   plaintiffs have failed to pursue other avenues to satisfy Monell, their §1983 claims against King

20   County must be dismissed.

21

22

23


                                                                           Daniel T. Satterberg, Prosecuting Attorney
                                                                           CIVIL DIVISION, Litigation Section
     DEFENDANT KING COUNTY’S MOTION                                        900 King County Administration Building
     FOR SUMMARY JUDGMENT [18-cv-00055-TSZ] - 18                           500 Fourth Avenue
                                                                           Seattle, Washington 98104
                                                                           (206) 296-0430 Fax (206) 296-8819
            Case 2:18-cv-00055-TSZ Document 262 Filed 02/11/21 Page 19 of 20




1                                          V. CONCLUSION

2           For the foregoing reasons, the Court should grant summary judgment and dismiss

3    plaintiffs’ claims against King County.

4

5           DATED this 11th day of February, 2021 at Seattle, Washington.

6
                                               DANIEL T. SATTERBERG
7                                              King County Prosecuting Attorney

8

9                                               s/Daniel L. Kinerk___________________
                                               DANIEL KINERK, WSBA #13537
10                                             CARLA B. CARLSTROM, WSBA #27521
                                               Senior Deputy Prosecuting Attorneys
11                                             Attorney for Defendant King County
                                               King County Prosecuting Attorney
12                                             500 Fourth Avenue, Suite 900
                                               Seattle, WA. 98104
13                                             (206) 296-8820 Fax (206) 296-8819
                                               dan.kinerk@kingcounty.gov
14                                             carla.carlstrom@kingcounty.gov

15

16

17

18

19

20

21

22

23


                                                                    Daniel T. Satterberg, Prosecuting Attorney
                                                                    CIVIL DIVISION, Litigation Section
     DEFENDANT KING COUNTY’S MOTION                                 900 King County Administration Building
     FOR SUMMARY JUDGMENT [18-cv-00055-TSZ] - 19                    500 Fourth Avenue
                                                                    Seattle, Washington 98104
                                                                    (206) 296-0430 Fax (206) 296-8819
             Case 2:18-cv-00055-TSZ Document 262 Filed 02/11/21 Page 20 of 20




1                                     CERTIFICATE OF SERVICE

2           I hereby certify that on February 11, 2021, I electronically filed the foregoing document(s)

3    with the Clerk of the Court using the CM/ECF System which will send notification of such filing

4    to the following participants:

5                                           Jeffrey M Campiche
                                              Philip G. Arnold
6                                               Jeffrey Katz
                                           Attorneys for Plaintiffs
7                                      CAMPICHE ARNOLD PLLC
                                 111 Queen Anne Avenue North, Suite 510
8                                            Seattle, WA 98109
                                              (206) 281-9000
9                                    jcampiche@campichearnold.com
                                       parnold@campichearnold.com
10                                      jkratz@campichearnold.com

11                                         Timothy R. Gosselin
                                      GOSSELIN LAW OFFICE, PLLC
12                                     1901 Jefferson Ave., Suite 304
                                           Tacoma, WA 98402
13                                             253-627-0684
                                        tim@gosselinlawoffice.com
14

15          I declare under penalty of perjury under the laws of the United States and the State of

16   Washington that the foregoing is true and correct.

17
            DATED this 11th day of February, 2021 at Bellevue, Washington.
18

19
                                                  ______________________________
20                                                Rafael A. Munoz-Cintron
                                                  Legal Assistant
21                                                King County Prosecuting Attorney's Office

22

23


                                                                        Daniel T. Satterberg, Prosecuting Attorney
                                                                        CIVIL DIVISION, Litigation Section
     DEFENDANT KING COUNTY’S MOTION                                     900 King County Administration Building
     FOR SUMMARY JUDGMENT [18-cv-00055-TSZ] - 20                        500 Fourth Avenue
                                                                        Seattle, Washington 98104
                                                                        (206) 296-0430 Fax (206) 296-8819
